Title: To George Washington from Brigadier General Jacob Bayley, 15 July 1780
From: Bayley, Jacob
To: Washington, George


					
						Sir,
						Newbury [Vt.] July 15: 1780.
					
					On my return from Boston the 15th June last I sent Leiut. Lyford a Serjeant of Majr Whitcomb’s and John Vincent an Indian into Canada, who returned yesterday in six days from St Charles’s. Their accounts are favourable, that the Regular Troops are chiefly gone to Quebeck as they fear a French Fleet, that the upper part of Canada is very weak, not more than a thousand men at St Johns and Montreal including small Parties on the Sorel who scout amongst the Inhabitants to take up Spies from hence, about 50 men chiefly Tories at the Block House on Masco opposite to St Charles’ who scout from thence to St John’s across our Rout to St Charles’ The Tories and Indians under the Command of Colo. Johnston and Butler are gone to Niagara or Oswego to the No. of about 1000, ’tis Said to attack the Frontiers westward. About half their Shipping in Lake Champlain are gone to Crown-point with some Tories &c. Fourteen Transports convoyed by three Frigates have arrived at Quebeck from Europe but no Troops. The Canadians remain firm to our Cause and say they will assist us to the utmost of their Power, the Priests and Gentlemen profess neutrality but the common people say they will be neuters no longer than ’till we appear, when they will join us, and further say that if only 2000 men should come to their Assistance they will make up 10000. that Grain is very plenty there. And here we have a fine prospect of large Crops.
					I have not one farthing of money to prosecute any public Business and am obliged to send this Express without any. I have also to inform

that Vermont; so called, are sending their parties as far North as 45 Degrees to lay out Lands which they have granted. I cannot safely send to Canada if this be allowed of, because they say they had rather be under the King than Congress, and it will be according to their profession if they give Inteligence to the Enemy. I shall endeavour to prevent them ’till I have Your Excellency’s Orders, in the mean time I rest your Excellency’s most obedient, and humble Servant
					
						Jacob Bayley
					
				